DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: regulation portion in claim 4 (seen in Figures 10 and 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the third placing face… is provided to be attachable and detachable with respect to the second placing face in a rotation direction.”  It is not clear how the third placing face is considered attachable and detachable in a rotation direction.  The disclosure does not clarify the rotation direction nor show attachment and detachment in a direction that would be considered a rotation direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuma US 2017/0255156 (“Tokuma”) in view of Watanabe US 8,016,287 (“Watanabe”) and Kaneko et al. US 2018/0257895 (“Kaneko”).
 	Regarding claim 1, Tokuma disclosed a sheet placing apparatus for placing sheets, comprising: 
 	a first placing face on which sheets are placed (see the upstream portion of the tray in Figures 1 and 6B): 
 	a second placing face provided on a downstream side of the first placing face in a sheet discharge direction, with an inclined angle with respect to a horizontal surface smaller than an angle of the first placing face (see where 150 is indicated in Figures 1 and 6B); and 
 	a third placing face (152) provided downstream of the second placing face in the sheet discharge direction, 
 	wherein the third placing face is attached to the second placing face, is provided to extend from a downstream end of the second placing face in a sheet transport direction, and is provided to be attachable and detachable with respect to the second placing face in a rotation direction (paragraph 0051).
 	Tokuma does not teach the inclined angle of the third placing face smaller than the angle of the second placing face.  Watanabe teaches first second and third placing faces of which each has an angle with respect to a horizontal surface smaller than the preceding face.  See annotated Figure 4 below.

    PNG
    media_image1.png
    447
    740
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teaches of Watanabe within Tokuma such that each downstream placing face was at a smaller angle with respect to the horizontal.  This would ensure curl reduction of a drying sheet while maintaining registration on an upstream end.
 	Tokuma does not specify the second placing face is provided to rotate.  Kaneko teaches a second placing face (2b) provided rotatably on a downstream side of a first placing face (2a) in a sheet discharge direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Kaneko within Tokuma to ensure the tray could be folded thus taking up less space.
 	Regarding claim 2, Tokuma disclosed the third placing face is provided so that a contact area with the discharged sheet is smaller than in the second placing face (see at least Figure 5).  
 	Regarding claim 3, the second placing face taught with the combination shown above could be made to rotate when a downstream end of the third placing face in a sheet transport direction interferes with a succeeding apparatus connected to the downstream side in the sheet transport direction.  
 	Regarding claim 4, Tokuma disclosed the third placing face is comprised of a plurality of linear members capable of being elastically deformed (Figure 4B), and the second placing face is provided with a regulation portion for regulating a deformation shift of the linear members (see at least Figure 5)
 	Regarding claim 5, Tokuma disclosed an image forming apparatus comprising: an image forming section adapted to form an image on a sheet (Figure 1); and the sheet placing apparatus mentioned above to stack the sheet with the image formed in the image forming section (see at least Figure 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653